Citation Nr: 1016761	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-26 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for atrial fibrillation 
secondary to service connected hypertension.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA), regional office (RO) in Sioux 
Falls, South Dakota.  The case is now under the jurisdiction 
of the Denver, Colorado, RO.

In October 2009, the Board remanded the case for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2009 remand directed that additional outpatient 
records be obtained and, if deemed necessary, the Veteran be 
scheduled for a VA examination.  The February 2010 
supplemental statement of the case noted that additional 
records had been obtained and that the Veteran had failed to 
report for an examination scheduled for February 2010.  In 
March 2010, the Veteran submitted a written statement 
explaining that he had moved to Iowa in early 2009 and that 
he had informed the C&P staff of this move; he requested a 
rescheduled examination in Des Moines, Iowa.  The Board finds 
that the Veteran has given good cause for his failure to 
report for the examination and that the examination should be 
rescheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination in Des Moines, 
Iowa, to determine the nature and etiology 
of his atrial fibrillation.  The claims 
folder must be made available to the 
examiner for review.  Following a review 
of the relevant evidence, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner must address the 
following questions: 

(a) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any atrial fibrillation was caused by 
his service-connected hypertension?

(b) Is it at least as likely as not that 
the Veteran's service-connected 
hypertension aggravated any atrial 
fibrillation?

The examiner is informed that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of atrial 
fibrillation present (i.e., a baseline) 
before the onset of the aggravation.

If the examiner must resort to speculation 
to answer any question, the examiner 
should so indicate and explain why it 
would be speculative to respond.  The 
examiner is also requested to provide a 
rationale for any opinion expressed. 

2.  Then readjudicate the issue on appeal.  
If the decision remains adverse, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


